DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1, 2, 4, 5, and 7-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a driver assist system for a vehicle comprising: a housing; a camera extending from the housing; a data processing circuit mounted within the housing for processing and analyzing image data provided by the camera; and a fluid filled heat sink that transfers heat from the data processing circuit to the environment for cooling the data processing circuit, the heat sink including fins extending through an opening into a camera viewing window of the housing and away from the data processing circuit into the vehicle when the driver assist system is connected to the vehicle.
Further, the claimed invention includes a driver assist system for a vehicle comprising: a housing; a camera extending from the housing; a data processing circuit mounted within the housing for processing and analyzing image data provided by the camera; and a fluid filled heat sink that transfers heat from the data processing circuit to the environment for cooling the data processing circuit and closes the housing.
Wang [US 2015/0015713 A1] discloses a vehicle vision system includes a bracket, a stray light shield and a camera module [See Wang, Abstract]. The bracket is configured to attach at 
Wang fails to explicitly disclose a fluid filled heat sink that transfers heat from the data processing circuit to the environment for cooling the data processing circuit, the heat sink including fins extending through an opening into a camera viewing window of the housing and away from the data processing circuit into the vehicle when the driver assist system is connected to the vehicle. Further, Wang discloses a fluid filled heat sink that transfers heat from the data processing circuit to the environment for cooling the data processing circuit and closes the housing. 
Belady [US 2006/0133039 A1] discloses an integrated circuit (IC) module has an IC die, a heat sink, a cooling fluid path and a fluid pump [See Belady, Abstract]. The IC die, the heat sink and the fluid pump are mounted together [See Belady, Abstract]. The fluid pump forces cooling fluid through the cooling fluid path to receive heat from the IC die and to transfer heat to the heat sink [See Belady, Abstract].
 heat sink that transfers heat from the data processing circuit to the environment for cooling the data processing circuit and closes the housing.
Oh [US 2016/0227079 A1] discloses a triple camera includes a housing defining an external appearance of the triple camera, a first image capture module including a first lens module and a first image sensor to capture a first forward image of a vehicle, a second image capture module including a second lens module and a second image sensor to capture a second forward image of a vehicle, and a third image capture module including a third lens module and a third image sensor to capture a third forward image of a vehicle, wherein the first to third image capture modules are disposed in the housing [See Oh, Abstract].
Oh fails to explicitly disclose a fluid filled heat sink that transfers heat from the data processing circuit to the environment for cooling the data processing circuit, the heat sink including fins extending through an opening into a camera viewing window of the housing and away from the data processing circuit into the vehicle when the driver assist system is connected to the vehicle.
Senba et al. (Hereafter, “Senba”) [US 2006/0285226 A1] discloses a heat sink is attached to a subject-side end portion of a barrel body of a lens barrel [See Senba, Abstract]. The heat sink is provided with a large number of radiation fins formed in whorl [See Senba, Abstract]. A heat pipe is disposed between the heat sink and a mount-side end portion of the barrel body. A CCD is fixed to the mount-side end portion of the barrel body [See Senba, Abstract]. Heat of the 
Senba fails to explicitly disclose the heat sink including fins extending through an opening into a camera viewing window of the housing and away from the data processing circuit into the vehicle when the driver assist system is connected to the vehicle.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482